Opinion by
Judge Hardin :
The reply to the answer being withdrawn and the judgment rendered over.the answer, which was adjudged insufficient on demurrer, the only question for the decision of this court is, whether any valid defense is presented by it.
So far as it questions the validity of the assignment from' Yonts to the appellee, we concur in the conclusion that the answer is evasive and insufficient as a denial of the assignment, as the act and deed of Yonts. But, in another respect, the answer seems to1 present an equitable defense to the action. It sufficiently sets forth facts, which if true, constitute a potential right of dower in the land, in Mr. Yonts, against which the appellant had a right, by his answer and cross petition, to seek the protection of the court. The amendment of the answer being taken as confessed by the demurrer, the judgment can not be sustained. It is therefore reversed, and the cause remanded for further proceedings hot inconsistent with this affirmance.